Order denying motion for leave to sue receiver reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs to the appellant to abide the event. In our opinion, the existence of a cause of action is sufficiently indicated. The character of the receivership and the question of the liability of the receiver for the injuries to the infant should await the pleadings or the trial. Lazansky, P. J., Young, Kapper, Carswell and Tompkins, JJ., concur.